Case 3:20-cv-00949-NJR Document1 Filed 09/17/20 Page1of56 Page ID #1

UNITED STATES DISTRICT COURT

 

 

 

 

for the
Southern District of Winois
re ) . y

) Case Number: a O TY9— A TR
) (Clerk's Office will provide)
)

Plaintiff(s)/Petitioner(s) )

% ) (CIVIL RIGHTS COMPLAINT

pursuant to 42 U.S.C, §1983 (State Prisoner)
Rob Se! eles, etal, CO CIVIL RIGHTS COMPLAINT
Newe (ibe. Pera Geaece e Motte pursuant to 28 U.S.C. §1331 (Federal Prisoner)
Swell s, Te cosy Gos itis lehteen SaucclTech,, C1) CIVIL COMPLAINT

pursuant to the Federal Tort Claims Act, 28 U.S.C.

Shon, Seca Tecan atiespevttent( ) §§1346, 2671-2680, or other law
Robe bectson, Wwerorc Weald, Sources, inc.

C+. 3H. Ramage
I. JURISDICTION

Plaintiff: Sace.d M.Smily.
A. Plaintiff's mailing address, register number, and present place of

confinement. 6695 slole_ Qt. IK ( S,

Vienna Dl. b99S7
Kase /

Verna @,¢6,

 

 

Defendant #1:.
B. Defendant Bo b S elC — Cuy5 is employed as
(a) (Name of First Defendant
Meee boc of UWuness | ept, ol Co wceaaihe’s, ee)
(b) (Position/ Title)

with “The. Sete of “Yi\Gavis

{c) (Employer’s Name and Address)

cc 1 4 Z

At the time the claim(s) alleged this complaint arose, was Defendant #1
employed by the state, local, or federal government? EfVYes No

If your answer is YES, briefly explain: He. was the De why ee
of “MO, Cr

Rev. 10/3/19
Case 3:20-cv-00949-NJR Document1 Filed 09/17/20 Page 2of56 Page ID #2

 

Defendant #2:
C. Defendant alla el.) . Y 3 | ( > is employed as

(Name of Second Defendant)

   
 
  

 
  

2

(Position / Title)
with : C4 é Ss
(Employer's Name and Address)
4 a 4 . C

At the time the claim(s) alleged in this complaint arose, was Defendant #2
employed by the state, local, or federal government? [rYes ONo

If you answer is YES, briefly explain Ye. was dla. Warden of
Vienna €.C., Ava NWidwo.c. Cac’ Ly
FA

Additiona! Defendant(s) (if any):

D. Using the outline set forth above, identify any additional Defendant(s).

Deve While
Aaonter’ stradive Kevieus Bea cel Chairman

“YT Utne s Seet of Caccechoas
Is0ol Conescaliq Ceoerk, Spcinglsetel, LL. GI 4e/

AL dhe Loe of violotien, Aira, Ltiile LIAS
dun Chairman of IL, TWO. Adminishakue

1
Rev. 10/3/19 Reyiect boace,
& >)

Cage 3:20-cv-00949-NJR Document 1 Filed 09/17/20 Page 30f56 Page ID #3
f

Deol y:. Penny George

Ms. George , was the Health Care Uvab

A daatnistcatec ») employed Lot Ln LSexford

Health Seorces ,tac. : sO! Holiday dn,
Pidisborah, Pa, is3gac0

AL tre Hme of the violation, Ms. George

woas stafled at Vienna,¢.c., an LAC.C,
Foci ity:

Del. ~s. Greta Smith

Mas. Smith, was the Noucse Prackitlioner,
employed codhe Wexford Health. Scorces,
“Lee. 2 SC Helicon dc. i Pris bucah } Pa, /saAC

|
Al the time of the violation , Ms, Smith

roas stalledl ab Wenna, C-0., au Bd0.c.
Loci Wiyy.

hel. “z : Kimberly Ricch

Ms. Birch, toas the Gn-site Medical
Dicecter , employ ect boy lLiexford Health
Seorces, Lune, : sel Helicloy Dei, PiHeshucgh,
Pa. /saac

Ad the dime at violation, Lis, Barcel
roas staffed at Wenna, ©.C., an Lido,
C. Lacelihy.

 
d4)

Case 3:20-cv-00949-NJR Document1 Filed 09/17/20 Page4of56 Page ID #4

Del. 7; UsexLord Health Sources, Enc.

LIexfard 1s the health Care. pcovuidles
Cos ¢- wW.0O.C. 2: Sel Holiday Ide. , Pitesberaly

Pa. 452990

AL Hye finie of thre vielation, pursvant
de the centract between TwNiC.C. and
Liaxflocd; loexfecd asatalled rts eniploy-
ees, Bicch, Smith, and George, at
Vienna,C.C., an ™dwme.c. Cact Modal.

Hel, Ae Coanie. Housten

Ms. Houstewn, AS Moe. Gerflevance. Creer
and head of Clinical Secvices, sorllk

fre Kilinwois Departwrevt of Corcections:
130{ Concocdian Court, Secinsfiela , awk. G2Q79Y4

Ad {ia fine of {re violation, Mea. Hovstorr
Was empleyact at Vremma,se.c., an bec.

oc ’ Iv fe, ’
del. *q : Sacah Rebec tao

Ms. Robertson, toas the Geievance. OCCicer
uridle dhe Tiinors Department of Corr-
ections :/8cl Concoradta Ceuct, SpringGeld,
PEA. GADGE/

AL Woe ince. c€ {hoe vielatron, Ms. Rob-
lacks wes Sstallect al Vienna, ¢.c., an
LU. C, Coed hy,

 
Cage 3:20-cv-00949-NJR Document1 Filed 09/17/20 Page 5of56 Page ID #5

 

del. wh af Ramage

‘Me, Rawiage, was te bLirevtenankt of
Ir ntecnal ACCartrs , ent the Tinos
Department o © Corrections: 1301 Conte-
rca Coork , Sprinatieta, LA. CAIGY

4

AL the time of Violation, Me, Ramage
toas stoled at Wlenna, C.C., Ana LiW,0,d,

faci tity.
Nel. *y : Tacry Geissom

: Me. Gevssem , Was tHe Warden AJ Chiiel
~ Admiviistrative ON cer, toftl tre Tilivie-
iS department of Correchons ¢ (201 Conc-
acadia Couch , Seca lield ~SAr GAI94

Ht dhe Lure of violation, Ma. Gevssom
wes stelle at Wevnna,C.di, Qn TdH«.

Cac ‘ (ite, '

“ . Loa
Def la, Clteea Seoncl je chwiciaer

 

@ 5)
Case 3:20-cv-00949-NJR Document1 Filed 09/17/20 Page 6of56 Page ID #6

Il. PREVIOUS LAWSUITS

A. Have you begun any other lawsuits in state or federal court while you
were in prison or jail (during either your current or a previous time in prison or
jail), e.g., civil actions brought under 42 U.S.C. § 1983 (state prisoner), 28 U.S.C. §
1331 (federal prisoner), 28 U.S.C. §§ 1346, 2671-2680, or other law? MlYes LINo

B. If your answer to “A” is YES, describe each lawsuit in the space below. If
there is more than one lawsuit, you must describe the additional lawsuits on
another sheel of paper using the same outline. List ALL lawsuits in any
jurisdiction and indicate the court where they were filed to the best of
your ability, including those that resulted in the assessment of a “strike”
under 28 U.S.C. § 1915(g) and/or those that were dismissed for being
frivolous, malicious, or for failure to state a claim (see 28 U.S.C. § 1915A; 28
U.S.C. § 1915(e)(2); Federal Rule of Civil Procedure 12(b)(6)). FATLURE TO
FULLY DISCLOSE YOUR LITIGATION HISTORY, INCLUDING
“STRIKES,” MAY RESULT IN SANCTIONS THAT INCLUDE DISMISSAL
OF THIS ACTION.

L

Parties to previous lawsuits:

Plaintiff(s): Va ced M. Sm earn

Defendant(s): (Dex Cocel Health Sources ,Lac.

Heany George ~Leslt Kleoqge - Soha Acaats~ Slephers -
Vinyard - Baldwin -iJhite - Shivelels- Bieck - Daurcd-Swalls

2.

Oo

Rev. 10/3/19

Court (if federal court, name of the district; if state court, name of
the county): Soobhect Distereb

Docket number: |Q- 2GO- St \

Name of Judge to whom case was assigned: jie. Sa
Ms. Staei M. Yandle

Type of case (for example: Was it a habeas corpus or civil rights
action?): . .
Civil RK Q Lts

Disposition of case (for example: Was the case dismissed? Was it
appealed? Is it still pending?): SL: ({ Peaandin 9
 

 

 

Case 3/20-cv-00949-NJR Document1 Filed 09/17/20 Page 7of56 Page ID#7
- Previous lawsuits .Geat.. i
x. Plants £E : Jared He Sanith _ .
Delenclarks! JeMlress -Balelustvr -
Gossam- Swalls
Slate. Couct
JO-LMAs Ce
Kames_R. bd (amsan.. - __
| Civil Riahts
_ . | Disansseecl
4-7V-AO____. Moe Le
GQ-(S-Be
lo
3. Plambhll . Saced Mi Saiith
Delenclants : Balduin,et al.
Soother Distedce db
7 IP = C= BAOZ-—SES , changed ty _ 11S03--NIR
| Moncey. A. RosenstengeS oo - a
of

 

 
Case 3:

4.
Ss.

Previous _laconcils Cont.

20-cv-00949-NJR Document1 Filed 09/17/20 Page 8of56 Page ID #8

 

Civel Rights cee

Se (SelS

Motion to totthdraw wes allowed

 

Qe {B-I®
MIO.

Plot fl 2 Waced. M.Saitths

 

. DbelLendants 2 DTO.0.C. eb al.

 

Soothecm Nistelet_

LF -49%)-—wW BR

 

Civil Rights

dS Lom ( e5ecd

a-QAe~-~1k LL.

Weaacy TS. Rosenstemgel._..

 

C(- 2 - (Xe.

MQ.

PlarnbiMh: Dare d Mi Sart

 
Case 3:

Previow S L Awoeu ts __ Con L

20-cv-00949-NJR Document1 Filed 09/17/20 Page 9 of 56

Page ID #9

 

Sou de er yt Db ‘ ote ‘ et

 

: Isy-/492

: David. QR. Herradewn

Civil Riahts. et
Clesed
(- 24—1¥

G-(-({%
ka

Placa Leet > Nacecd M. Ser thy

Cenateal  Disdevet
L2- 2323

Ce Lov Ss. Ber Wc, &.

| Clu Ricglit >

Acs WAL SSecl

| tA-2Q- 1

 

Velendants:_T .d.c. ©, eb al. _

 

Defendants » Cty ea GD anville, eke.
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 3:210-cv-00949-NJR Document1 Filed 09/17/20 Page 10o0f56 Page ID #10
_ Previous leacsatts Cont. oo
_ con) AA a
| Shei Ke Ce
wo fiatobelt “Secect Mo Smith
7 Pehendants: Roberson. ekole
_ [Cendeal Distiek
801
I Colin SS. Broce. ee
ei
Ce | Closet _—
wf eB _ __
mn
Se Se
(8: Plain bff a Baced.M. Baaitle..
TT eSeadanta: Lievteacot Shall ebal———
TT eenteat Bishevet
wo ef LIA BIOT _ oe

 
Case 3:2)(0-cv-00949-NJR Document1 Filed 09/17/20 Page 11of56 Page ID #11

Previovs lawsuits Cent,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oo ef DAMES FL Shradsd_ .
| Cir Reglts -
nn  disuuissedt ee
¢-t F-17
Cleseel 7,
a Strtke.
_ Q| PlanaleCC : Seacect Me Sath :
. _ __.__|DeSendaats.: _ Reb eca em ek at
_leenteat Distetet
creer nnd 2 BOG od _
Manes -. Sli cdl i 4 _ ao
Ce Rg lies _
 deliéswvissedl ee
eee

4. Cles cl. fd

 

 

 

 

 

_Bteike

 
Page ID #12

 

 

 

 

Case 3:20-cv-00949-NJR Document 1. Filed 09/17/20 Page 12 of 56
|
- Previous... larosuuts_. Cant,
1. | Plain $i Gls ered Me Soridhs,

Delendants: Pact PMLei Cec, -
Central Wishereh
L2-3c¢ 93 oo
Michael Mt dulient

[asurl Rahs s

_. -Atseussecl.
. | 42-09
C a sect AML
I. Plain fe » Vacect M. Saruth

Neondants : Tellery .bracn,et ed.
C heesnth - Dahunon. Coon bye

AO -L-4¢

Tames Ka LitthiAacscon

- Ch. Rial:
peace 6
7)

 
 

Ty de ceee tT
RANE OF we

Cafbe 3:20-cv-00949-NJR Document1 Filed 09/17/20 Page 13 o0f56 Page ID #13

are the ae ie —

 

4. AO. 26 |

ToOnknown

Pies so

want

bee eae ptreetad Pinar

 

 

 

 
Case 3:20-cv-00949-NJR Document1 Filed 09/17/20 Page 140f56 Page ID #14

7. Approximate date of filing lawsuit: 3-A~14

8. Approximate date of disposition: Un Known

9. Was the case dismissed as being frivolous, malicious, or for failure to
state a claim upon which relief may be granted and/or did the court
tell you that you received a “strike?” 4 yao

Nil. GRIEVANCE PROCEDURE

Rev. 10/3/19

Is there a prisoner grievance procedure in the institution? “Yes No

Did you present the facts relating to your complaint in the prisoner
grievance procedure? Yes ONo

If your answer is YES,
1. Whatsteps did you take? ~ exhausted my admiuistrodtue

Remedies

2. What was the result? deniad(

If your answer is NO, explain why not.

If there is no prisoner grievance procedure in the institution, did you
complain to prison authorities? OYes ONo

If your answer is YES,
1. What steps did you take?
Case 3:20-cv-00949-NJR Document1 Filed 09/17/20 Page 15o0f56 Page ID #15

2. What was the result?

G. If your answer is NO, explain why not.

H. Attach copies of your request for an administrative remedy and any
response you received. If you cannot do so, explain why not:

GelevaacesS Ancl all sleeps
Ad-hach ef

Rev. 10/3/19
Case 3:20-cv-00949-NJR Document1 Filed 09/17/20 Page 16 of56 Page ID #16

/
IV. STATEMENT OF CLAIM

A. State here, as briefly as possible, when, where, how, and by whom you feel
your constitutional rights were violated. Do not include legal arguments
or citations. If you wish to present legal arguments or citations, file a
separate memorandum of law. If you intend to allege a number of
related claims, number and set forth each claim in a separate paragraph.
If your claims relate to prison disciplinary proceedings, attach copies of
the disciplinary charges and any disciplinary hearing summary as
exhibits. You should also attach any relevant, supporting documentation.

On Avs, dao 1%, T was sent to de Health Cace Oni, Ae
Vienna.t.c., fac an Vikea Soon: ~~ wes made b balee

the Procedduce. Was Loc my Kidaewn anol teskKeles.
heid we she schedvaled pre for A Kidacr ikea Seund,

then later she td me that she alse schedvalecl Me
Coe secofum ollra Sound. Seo when the ullra Soonrel eck.

Called me te come hack inke aa office, > Cisurect
evecqMiing Was or, the up ancl oP; nok every beet
Knew what was 30ins oa, “SX Xof bo the ofGice,
mysell and Hie Tech-never aid get bis nama, never
Hrousht +s asle. Le said,“ok whats Zein oa 2 So
deid im abeot my Kkiclaey dain, ancl mey feskele Pam.
lhe ‘ben saicl, ok lets 9e+ starched.” he. Lotel me Lo
Sel uP oA kas examinins fable anel |
and raise my shirk, Le dic, We did everyting he seedec!
te cle moi Hy his machuwe then ola rr a Ok Lluis fs Bens L,
he. Cold. Aacl appkedt a cot Bet be MY locser oc mich back.
baith Wis right hand he hele like  @ yey shiek, aad wrth acs
left he Pushect a bolton bo bate Pictore s. Aller he was
done We wipecl of hep back, hac we Pell doww MY shirt
And we were done ssh ny krdneys, He Shen dol’ me do
dor over on meu back, Pull clown my Parts And boxes,

~ dic Wren he sad, here comes tu cola Hof acacn.”
And he apple dak get to my penis anck testicles, Then

Rev. 10/3/ ‘ ‘ .
he said De. Birch Atdead order tis but sam gous b fake

& leok Aay way,” He once asacn had the \oushek in bes right
hWenck quel wid bis lef he pushed fhe Pretore botton at least

TsI C2 -

be. RB cel

ay ON My stomach,
Case

» 3:20-cv-00949-NJR Document1 Filed 09/17/20 Page 17 of 56 Page ID #17

=lalenent of Foets Conk.

“Thea he set She joys k clowyn ane hegan
fondling VK +/ tesheles, dey he Src bhecf
my peors~ he cicdlvit stroke fF - BE my
Penis aAtaduit have Aries Haier g fe clo told
Letiyy = was Were. He fren besa... +e press
acovrcl my tnnec trish BS'3 eh fk herk,
IL Sard pe, The. he sqicl, of. we ee ten
Le Gave me A lewref Lu ll of paper doseage (s
aad bacl me wipe all that get off. The:
“pellet vp wig berets aerel parrts, Geel
left,

There were ne wrtresses Ce
fais proc echr]e

Te doth Ms, Buch LY Geela Sith, S.A.
LY, Kamage.. ROD Liada was in She.
ofl 1c & whe». tT +tolel KA» Smdk

Lie bed 4 etict Ciel eptoung-

Macely Speedo, en er Aheot. L was be)
lea Hy Car < Cae Cw Casoc 4 hearing aoa dhe
Anel Cloe- , bolle KR was woarcthag Los
leqeen, Hh USS Tech. Cane (nA well,
lis vig Chins. . “SL ntacte mea sick to see

 

hin Agan.

Ro One Wovlel ever Qive ne Kis name,
= tucofe. Q request dy Ct, Ramage asking
ae Tech.s name- nelthin. “ wrote Medical
records over and over, ane Pally tucete
ja Bcvevgance te Sat hen bo ghee we
hits, name. Aelia. WO, |)-OU- QO ~nethiivg-

: QREA Aduraisteakve Dieechue Attached
« Case 3:20-cv-00949-NJR Document1 Filed 09/17/20 Page 18 o0f56 Page ID #18

V. REQUEST FOR RELIEF

State exactly what you want this court to do for you. If you are a state or federal
prisoner and seek relief which affects the fact or duration of your imprisonment (for
example: illegal detention, restoration of good time, expungement of records, or
parole), you must file your claim on a habeas corpus form, pursuant to 28 U.S.C.
§§ 2241, 2254, or 2255. Copies of these forms are available from the clerk's office.
Fiest thal ale PREM claims be lnveshaatedl by an ovbsice Soerce of

allriladed will wdc. Seconed, that att defendants -where appleable-
be sued In there ofbrcial, Ane andividual Capacikes, Third, that oe
Ulksa Soonel Tech. he firedt, Fourth, eveck delencant be made ts
Poy me “doo,CeS Loe emeohonal n\ucy ae9, cece Lor Compe nsatecr ,
aad 43000, 000 Loc ponive damages.

VI. JURY DEMAND (check one box below)

The plaintiff x does [1 doesnot request a trial by jury.

DECLARATION UNDER FEDERAL RULE OF CIVIL PROCEDURE 11
I certify to the best of my knowledge, information, and belief, that this complaint is in full

compliance with Rule. 11(a) and 11(b) of the Federal Rules of Civil Procedure. The
undersigned also recognizes that failure to comply with Rule 11 may result in sanctions.

Signed G-| G ~AO Gas ta A, de we fj
on: " (date) Signature of Plaintiff

 

 

 

 

 

 

bb9s5- State PL MLE, Sored KM. Smith
Street Address Printed Name
Viewma stl. 6199S Kee {
City, State, Zip Prisoner Register Number
Signature of Attorney (if any)

Rev. 10/3/19
Case 3:20-cv-00949-NJR Document1 Filed 09/17/20 Page 19o0f56 Page ID #19

IDOC #

Offender Name

Current Admit Date

MSR Date
HSE/GAL/CELL

Counseling Summary

K58441 Counseling Date
SMITH, JARED M. Type
07/01/2010 Method
05/13/2023 Location

State of Illinois - Department of Corrections

01/29/20 08:37:44:420
Collateral

Grievance

VIE CLINICAL SERVICES

03-D -01 Staff ROLFE, JESSICA, Office Coordinator

 

Grievance office received grievance #116-01-020 marked emergency by the offender regarding Medical
Treatment, dated 1/28/2020.

Print Date 1/29/2020
Case 3:20-cv-00949-NJR Document1 Filed 09/17/20 Page 20 of 56 Page ID #20

State of Illinois - Department of Corrections
Counseling Summary

IDOC# K58441 Counseling Date 02/04/20 07:46:25:537
OffenderName SMITH, JARED M. Type Collateral
Current Admit Date 07/01/2010 Method Grievance
MSR Date 05/13/2023 Location VIE CLINICAL SERVICES
HSE/GALICELL 03-D -01 Staff ROLFE. JESSICA, Office Coordinator

 

Grievance office received grievance #116-01-020 from the offender regarding Medical Treatment, dated
01/28/2020 deemed non-emergency by CAO. If you wish to proceed to the 1st Time Review for
counselor's response, send grievance back to clinical services.

ad.

Print Date 2/4/2020
Case 3:20-cv-00949-NJR Document1 Filed 09/17/20 Page 21 0f56 Page ID #21
State of Illinois - Department of Corrections

Counseling Summary

IDOC# KS58441 Counseling Date 02/06/20 12:22:56:860
OffenderName SMITH, JARED M. Type Collateral
Current Admit Date 07/01/2010 Method Grievance
MSR Date 05/13/2023 Location VIE CLINICAL SERVICES
HSE/GALICELL 03-D -01 Staff ROLFE, JESSICA, Office Coordinator

 

Grievance office received grievance # 116-01-020 from the offender regarding Medical Treatment dated
1/28/2020 previously deemed non-emergency. Forwarded to Clinical Services for Counselor’s response.

rel,

Print Date 2/6/2020
Case 3:20-cv-00949-NJR Document1 Filed 09/17/20 Page 22 of 56 Page ID #22
State of Illinois - Department of Corrections
Counseling Summary

IDOC# K58441 Counseling Date 02/18/20 08:01:18:907
Offender Name SMITH, JARED M. Type Collateral
Current Admit Date 07/01/2010 Method Grievance
MSR Date 05/13/2023 Location VIE CLINICAL SERVICES
HSE/GAL/CELL 03-D -01 Staff ROLFE, JESSICA, Office Coordinator

 

Grievance Office received grievance # 116-01-020 (2nd Level Review) regarding medical treatment,
dated 1/28/2020 Forwarded to grievance officer for response.

Print Date 2/18/2020
Case 3:20-cv-00949-NJR Document1 Filed 09/17/20 Page 23 of 56 Page ID #23

Inmate ta:|ikeeaa1 Ret Form ina] ~]

Name: _|ISMITH, JARED Modify ina:|[ |

Chair Code:[DAWH | Deny ind] |

Grv TypesC >] Favorable ind: =]

Grv Code;[MEDICAL” =| Deferred ind:|[ >|

Receive Date:{[03/04/2020 Moot ina] =I

Hearing Date:{foo/oo/0000 Grievance Number:|[116-01-020
Mailing Date:|foo/co/0000 Incident Number:
Grv Loc:VIENNA CC <I Incident Date:|[o0/00/0000
Hearing Loc:[VIENNA CC ~| Incident Insti] Z|
Date Receipted | 03/06/2020

Comments;| GRV #116-01-020 GRVS RETALIATION BY DR. BIRCH DUE TO A PENDING LAW SUIT, WM
CLAIMS TO HAVE BEEN JN EXTREME PAIN HE BELIEVED TO BE KIDNEYS, WHICH /M
CLAIMS IS AN ONGOING ISSUE.

 

 

S th.
Case 3:20-cv-00949-NJR Document1 Filed 09/17/20 Page 24 0f56 Page ID #24

Eaal

Rob Jeffreys

J.B. Pritzker
Acting Director

Governor

 

The Illinois Department of Corrections

4301 Concordia Court, P.O. Box 19277  Sprinafield, IL 62794-9277 + (217) 558-2200 TDD: (800) 526-0844
Offender: Smith, Jared 3/6/20

 

Date
ID#: K58441

Facility: Vienna

This is in response to your grievance received on _3/4/20 This office has determined the issue will be addressed without
a formal hearing. A review of the Grievance, Grievance Officer/CAO response to the grievance has been conducted. For a grievance that
is direct review by the ARB, a review of the Grievance has been conducted.

Your issue regarding: Grievance dated: 1/28/20 Grievance Number; 116-04-020___- Grievioc: Vienna

CL] Transfer denied by the Facility

 

(1) Dietary

Personal Property

 

Mailroom/Publications

 

 

Assignment (job, cell)

Commissary / Trust Fund

 

Conditions (cell conditions, cleaning supplies, etc.)

 

Oooagoddod a

 

Disciplinary Report: Dated: Incident #
( Other Med: Offender wants to see specialist for abdominal pain as of 1/13/20

Based on a review of all available information, this office has determined your grievance to be:

 

(1 Affirmed, Warden is advised to C1 Denied as the facility is following the procedures outlined in
provide a written response of corrective action to this office by DR525.
: (] Denied as procedures were followed in accordance with DR
0 Denied, in accordance with DR504F, this is an administrative 420 for removal/deniat of an offender from/for an assignment
aretany C1 Denied as this office firds no violation of the offender's due
(] Denied, this office finds the issue was appropriately process in accordance with DR504.80 and DR504.30. This
addressed by the facility Administration. office is reasonably satisfied the offender committed the

offense cited in the report.
lay Other: Moot: Based on Grievacne officer report offender's medical needs are being addressed by HCU. As of 2/7/20, CT Scan

pending.
a n pz _ls4sg

Z La
FOR THE BOARD: asi LAT, CONCURRED: Ait fliMte 7
Dave White j ( fa osc J Te ad

Administrative Review Board
CC; Warden, Vienna Correctional Center
Smith, Jared Ip K58444

 

 

Mission: To serve justice in Ilinols and increase public safety by promoting positive change in
offender behavior, operating successful reentry programs, and reducing victimization.

www.illinois.gov/idoc
Case 3:20-cv-00949-NJR Document1 Eiled 09/17/20 Page 25 o0f56 Page ID #25

. Xv FLLINOS DEPARTMENT OF CORRECTIONS ,
RESPONSE-70 OFFENDER'S GRIEVANCE

my

 

 

 

| Grievance Officer's Report |
Date Received: 02/18/2020 Date of Review: 02/25/2020 Grievance (options): 116-01-020
Offender: Smith, Jared Ie: K584414

 

Nature of Grievance:
Offender Smith is grieving medical treatment.

 

Facts Reviewed:

Offender states he is suffering fram extreme pain in what he believes to be his kidneys which has
been an on-going issue. He states back in July 2019 the radiologist told Dr. Birch that if further
imaging was clinically desired that a CT scan would be helpful for further evaluation. Offender states
the kidney ultra sound was done by a technician who is not trustworthy because the technician
fondled his testicles. Offender states after his colonoscopy was approved it took 60 days for him to get
the colonoscopy which was direct retaliation by Dr. Birch because he has a pending law suit against

her.

Counselor's response states, "Per HCUA George- the above offender has had a colonoscopy on
1/14/2020 and follow up appts. On 1/23/2020 offender refused nurse sick call. CT Abdominal has

bgen ordered and is still pending."

A review of HCUA George's answer states 1/14/2020 - med furlough-colonoscopy. 1/16/2020 - Saw
MD for F/U - colonoscopy; if further abdominal problems, consider abdominal U/S or CT - no
complaints presently. 1/17/2020 Saw MD Re: request for MRI of kidney/shoulder pain. Discussed
continued lower flank/abdominal pain. Dr. Joyt addressed and recommended CT scan of
abdomen/pelvis if pain continues. 1/23/2020 - offender refused NSC. 2/5/2020 Saw NP for F/U - labs.
Offender still complains of abdominal pains/flank. CT abdominal/pelvis ordered per Dr. Joyt
recommendation. 2/7/2020 Appointment for CT scan pending.

CON'T ON BACK

 

Recommendation:

Based upon a total review of all ayailable information, it is the recommendation of this G.O., the
Offender's grievance is denied. Offender had a colonoscopy and follow up with MD for the
colonoscopy. A CT of the abdominal has been ordered and is pending. Dr. Birch is not retaliating
against this offender nor does she schedule the appointments with the outside doctors. Offender has
access to health care.

 

 

 

 

 

Sarah Robertson, CCIl Sarah Robertson pee sttoas ceraaa oov
Print Gitevance Officers Name Grievance Officer's Signature
{Attach a copy of Offender’s Gri », Including lor's rear if applcxble}
| Chief Administrative Officer's Response |
Date Received: Z-f 26 fou P concur 1 Ido not concur O1 Remand
Action Taken:

TT Lf < 2/ es)

o” Chef Adnsinistralive Otteer's Sianature
| Offender's Appeal To The Director

 

 

am appealing the Chief Administrative Officer's decision to the Director. | understand this appeal must, within 30 days after the date of the Chief
Administrative Officer's decision, ba received by the Administrative Review Board, P.O, Box 19277, Springiteld, (L 62794-9277, (Attach a complete copy
Ql girval gy: including the 5 ¥ end any pertin )

 

 

 

Offender's Signature (DA Date

 

Orstibution: Master File; Offender Page 1 DOG 0047 (Rev, 2/2019)
Printed ta Rerycled Paper
Case 3:20-cv-00949-NJR Document oe’ 09/17/20 Page 26 on Page ID #26

ILLikots DEPARTMENT OF CORRESTIONS
RESPONSE TO OFFENDER'S GRIEVANCE (Continued)

 

This GO followed up with Dr. Birch who stated she Is not retaliating nor has she retaliated against this offender. Dr. Birch
states sha does not schedule the appaintments with the outside doctors, their office staff does.

The issue of his testicles being fondled was answered in grievance 122-08-019.

 

 

 

Distribution: Master Fite; Offender Page 2 BOC 0047 (Rev. 272019)

Printed on Recycled Puper
Case 3:20-cv-00949-NJR Document1 Filed 09/17/20 Page 27 of 56 Page ID #27

- oo, Oo
‘ Assigned Grevancs Wfnatitution: | lg ={ ) | - ( 10 + | jen) eoC Cc Housing Unt. 3 ‘ Bed a: { RB

{LLINGIS DEPARTMENT OF CORRECTIONS

 

 

 
 
  

 

 

 

 

 

 

 

 

 

 

 

 

 

tat Lec _ Offender’s Griavance 2nd Lvl rac:

Date: Offender (please print): ID #: Race (optional):
Li aX- ao Smith , Seared Kak ve | -

Present Facility: ( Facility where grievance issue

Nature of grievance: — Peers zat in
CO Perscnal Property (J Mail Handling B8 Medical Treatment CD ADA DigehHiAosnacAineEhaticns
D Staff Conduct (J Dietary DJ HIPAA (7 Restoration of Sentence Credit

[[) Transfer Denial by Facility Other (specify): ibl . - ‘ ,
(1 Disciplinary Report :

 
 
      

Note: Protective Custody Denials may be grieved im: ‘tf rt

Complete: Attach a copy of any pertinent document (such as a Disciplinary Report, Search Record, ete.} a
focked receptacle marked “grievance”: VIENNA GRIEVANCE OFFICER VIENNA CLINICAL SERVICES

Counselor, unless the issue involves disciptine, is deemed an emergency, or is subject to review by the Administrative Review Board
Grievance Officer, only if the issue involves discipline at the present facility or issue not resolved by Counselor

Chief Administrative Officer, only if EMERGENCY grievance

Mail to. Administrative Review Board, only if the leaue involves protectiva custody, involuntary administration of psychatrople drugs,

 

 

 

issues from anothar facility pt medical and p | property & , or issues not resolved by the Chief Administrative Officer.
% Of Grt (Provide inte Including a description of what h d¢, when and where it hzppened, and the name or identifying énformation for
each parson Involved):
‘ i - lelieve. -
« ee
Kidaeys. This is a0 on .gning issue. Todo, =x eer lel
'

| Tt ! 1 a) 2 Q
. “ . . * > -

‘ . x . .

Ao. Sean would be bella Cc Locker evaluations
Tastead, the Hedienl Meectac cecided +t lave. an

Continued on reverse

 

. 1
= lay
mR Check only if this Is en EMERGENCY grievance dua ta a substantial risk of amminent personal injury or other serious or irreparable harm to self.

(CF) Check if this is NOT an emergency grievance.
~
2 8 Signature a

(Continus on reverse side if necessary}
Counselor's Response (if applicable) Date Received: Send: directly to Grlevance Officer

LJ Ouitsive jurisdiction of this facilty. Send to: Administrative Review Board, PO Box 18277, Springflekt, IL 62784-9277
Response:

 

  

 

 

da LW Dender oe

 

 

 

 

 

eee Lowe saat 2-/0-2022
nnt Counselor's Name ig Counselors Name Date

Note to offender: if you disagree with the counselor's response, itis your responsibRity to forward griavance with counselor's response to the grievance officer.

EMERGENCY REVIEW: Oste Recelved: 2-| % he Sa

Is this determined to be of an emergency natura:
Bon expedite emergency grievance

 

. an emergency is not substandaled. Otfander should submit thls grievance according to standard grievence procedure

Tek ma 21 3fesrw
ve ‘3 Signature , Date

Distribution: Master Fila; Otfender Page 1of2 DOC 0066 (Rev, 01/2020)

 
Case 3:20-cv-00949-NJR Document1 Filed 09/17/20 Page 280f56 Page ID #28

Assigned Grievanra éAnstitulion. | I i Sh x y Vienan Ce Housing Unit. 4 (> Beda: | Ry

ILUNOIS DEPARTMENT OF CORRECTIONS

 

 

 

tet Lv rec Offender’s Grievance 2nd Lt recs
ulire -saund bes boisina —coms—lers Oo n= Rite
foxy 0, pecsan cihe &_toeck I4 guesheanable aac

 

Caonomt be acconnbed as teost- marth ; ofler

de. Kidnes vile sored UIA Le nis

then proceecdect ton Landdle rig Lesticles aod peas,

CVE Hrmre la a. Sec oben olbca sooad had nat Hype
Ayo. 12a-O8~ 0149).

Allec Oise Coloneasc Ope L065 appcave ci ; Sc. dice hk

Oiwnw = Ane IA, 2b coe) thot - was conakent Ay
\ a, hleact and  falasd wes Laon in azee stool

Con whe nk w=tomac lh peta.

_KJou>? tveeks. ore. going lay bo lere =. have heen

taken fo get dhe or Scan De Bice | den iict via,e

* -_

 

if not - 2D weeks eae
delays ba _tecokment is delfera-
: i daaa32 ; ood 0 or
of 40 Rain
Sick call passes dant eet answered ood symp=
dloms hove subsided Same, dakinog things seear

*
vw. ¢

 

ink OS severe as thew ace.
Ma paca is Constant ancl N= 40:43 ’ cialat- aie?
Pow 1A ts {0 ook ef {9
De. Kimbecty Pirch gs a dele ndankt tn an
active latorscuk Case Ajo, AGo SAT. J this ts possible |
reta Irabian Ce thot Macae dina
Please. Cla aot chock blind ee,

to My Serscws mecticol meek

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Distribution; Master Fie; Otfender Page 2 of 2 . DOS 046 (Rev. 01/2020)
Case 3:20-cv-00949-NJR Document1 Filed 09/17/20 Page 29 of 56 Page ID #29

Rob Jeffreys

J.B. Pritzker
Acting Director

Governor

 

The Illinois Department of Corrections

4301 Concordia Court, P.O. Box 19277 » Sprinafield, IL 62794-9277 » (217) 558-2200 TDD: (800) 526-0844

Offender: Smith, Jared 10/22/19
Date

ID#: K58441

Facility: Vienna

This is in response to your grievance received on 10/21/19 . This office has determined the issue will be addressed without
a formal hearing. Areview of the Grievance, Grievance Officer/CAO response to the grievance has been conducted. For a grievance that
Is direct review by the ARB, a review of the Grievance has been conducted.

Yourissue ragarding: Grievance dated: 8/21/19 Grievance Number; .122-08-019 Griev Loc; Vienne

(1 Transfer denied by the Facility

C1 Dietary

 

Personal Property

 

Mailroom/Publications

 

Assignment (job, cell)

 

 

Commissary / Trust Fund

Conditions (cell conditions, cleaning supplies, etc.)

 

EOOD & oO

Disciplinary Report Dated: Incident #
[Ml Other Staff conduct: Claims ultrasound tech was rough with testicle examination on 8/21/19.

 

Based ona review of all available information, this office has determined your grievance to be:

 

(] Affimed, Warden is advised to (1 ‘Denied as the facility is following the procedures outlined in
provide a written response of corrective action to this office by DR525.
: (1 Denied as procedures were followed in accordance with DR
(1 Denied, in accordance with DR50O4F, this is an administrative 420 for removal/denial of an offender from/for an assignment.
Gecriont [1 Denied as this office finds no violation of the offender's due
[@) Denied, this office finds the issue was appropriately process in accordance with DR504.80 and DRS04,30. This
addressed by the facility Administration. office is reasonably satisfied the offender committed the

offense cited in the report.
C1] Other; ARB contacted 1A at Vienna to confirm the ultrasound technician was interviewed for investigation.

 

 

 

FOR THE soe Se he Ut v — CONCURRED: A fe fy TN Lt htt Lite

 

Dave Whit C Rob Jefireys / fed / fp
Administrative Review Board Acting ‘Director j
CC: Warden, Vienna Correctional Center
Smith, Jared “py K58441

 

 

Mission: To serve justice in Illinois and increase public safety by promoting positive change in
offender behavior, operating successful reentry programs, and reducing victimization.

www.illinois.gov/idoc
Case 3:20-cv-00949-NJR Document1 Filed 09/17/20 Page 30 of 56 Page ID #30

IDOC #

Offender Name

Current Admit Date

MSR Date
HSE/GAL/CELL

Counseling Summary

State of Illinois - Department of Corrections

K58441 Counseling Date 08/26/19 12:53:52:660
SMITH, JARED M. Type Collateral

07/01/2010 Method Grievance

05/13/2023 Location VIE CLINICAL SERVICES
03-C -02 Staff SHELTON, MICHAEL E., Correctional Counselor |

 

Grievance office received grievance #122-08-019 marked emergency by the offender regarding Staff
Conduct/Medical Treatment, dated 8/24/2019.

Print Date 8/26/2019
Case 3:20-cv-00949-NJR Document1 Filed 09/17/20 Page 310f56 Page ID #31
State of Illinois - Department of Corrections

Counseling Summary

IDOC# K58441 Counseling Date 08/30/19 11:16:00:277
Offender Name SMITH, JARED M. Type Collateral
Current Admit Date 07/01/2010 Method Grievance
MSR Date 05/13/2023 Location VIE CLINICAL SERVICES
HSE/GAL/CELL 03-C -02 Staff SHELTON, MICHAEL E., Correctional Counselor |

 

Emergency grievance #122-08-01, dated 8/21/2019 regarding Staff Conduct/Medical Treatment has been
deemed emergency by CAO for expedited grievance review.

Print Date 8/30/2019
Case 3:20-cv-00949-NJR Document1 Filed 09/17/20 Page 32 of 56 Page ID #32-

Inmate ta:|fk5eaa1 Ret Form ind] xd
Name: _|[SMITH, JARED Modify ind:{[_~]
Chair Code[DAWH vj Deny ind{f
Gr Type] Favorable ind =|
Grv Code/[MEDICAL =| Deferred Ind I=]
Receive Date;|[10/21/2019 Moot ind:| |
Hearing Date:|foo/co/eoco Grievance Number:|/122-08-019
Malling Date;{[00/00/0000 Incident Number|[
Grv Loc:|[VIENNA CC I Incident Date;{[oo/00/0000
Hearing Loc:|[VIENNA CC >| incident Inst: y|
Date Receipted:| 10/22/2019

Comments;| EGRV# 122-08-019. GRVS OFFENDER CLAIMS OF MEDICAL MALPRACTICE OF
. UNNAMED UNTRASOUND TECHNICIAN FOR WRONGFULLY PERFORMING AN
ULTRASOUND ON OFFENDER'S PENIS & TESTICLES.

 

 
Case 3:20-cv-00949-NJR Document1 Filed 09/17/20 Page 33 of 56 Page ID #33

> (unos DEPARTMENT OF GORRECTIONS O

~” RESPONSE TO OFFENDER'S GRIEVANCE

 

 

 

t | Grievance Officer's Report |

Bite Received: 08/30/2019 Date of Review: 09/25/2019 Grievance # (optonen: 122-08-019
offender Smith, Jared ipa, K58441

Nature of Grievance:

Offender Smith alleges inappropriate staff conduct during a kidney ultra sound procedure.

 

Facts Reviewed:

This G.O. reviewed responses from HCUA Penny George and Lt. Ramagg, Internal Affairs.

Offender Jared Smith, K584441 alleges that on Aug. 21,2019, he was put In for an ultrasound for his
kidneys and testicles by Dr. Birch. He alleges the ultrasound guy used the same cold gel he used on
Offender Smith's back and put it on the offender’s penis and testicles. He alleges this “guy” told him
Dr. Birch did not order the examination of these areas, but that he was going to do it anyway. Offender
Smith states no one else was in the room as a witness for the staff person, which is a policy violation.
This grievance was deemed an Emergency by Warden Swalls and sent to HCUA Penny George and
1A Lt. Ramage to investigate these allegations.

Ms. George's written statement follows:"In regard to the grievance filed by Offender Smith, K58441,
which was recelved in Health Care Unit on 9/3/19, please note the following: Chart was reviewed on
9/3/19. On 8/21/19, Kidney Ultrasound was completed. Results received for Renal Ultrasound which
were reviewed with offender on 8/30/19. There is no documentation or results in the medical file of a
testicle exam or ultrasound being completed on 8/21/19."

Lt. Ramage's written response states, “In reference to Offender Grievance (#122-08-019) authored by
IM Jared Smith, K§8441 on August 21,2019, an investigation into the allegations made in grievance #
122-08-019 has been completed. The investigation concluded the allegations to be
UNSUBSTANTIATED."

 

Recommendation:

Based upon a total review of all available information, it is the recommendation of this G.O., the
Offender's grievance be Denied. An investigation into the allegations conceming staff misconduct
made in this grievance by Offender Jared Smith, were found to be unsubstantiated.

Cow thse} top. drt

—>
(Attach a copy of 3 's Gri » ig lor’s resp it applicable)

 

 

 

 

 

 

 

Print Grievance Officer's Nama Gievance Ofiesr's Signature
| Chief Administrative Officer's Response {
Date Received: Qizo/zorg ~ J feconcur (J 1 do not concur [1] Remand
Action Taken:
&
4 Squats 9-26-49
rE ASIN SHE tv CfBORl§ Stonstre ete.

 

f Offender's Appeal To The Director |

| am appeating the Chief Administrative Officer's decision to the Diractor, { understand this appeal must, within 30 days after the date of the Chief
Administrative Officer's decision, ‘be focelved by the Administrative Review Board, P.O. Box 19277, Springfield, IL 82784-9277. (attach a completa copy
oN Ss iF any p a )

 

 

 

Offendes‘s Signature (oe Bete

 

Distribution: Master File; Oftsnder Pago 1 DCC 0047 (Rey. 2/2013)
Printed em Raeveled Pane
Case 3:20-cv-00949-NJR_ Document 1 Filed 09/17/20 Page 34 of 56 Page ID #34

 

 

 

 

 

 

 

 

   

 

. oO . : C) Housing Unit: 3 “CG Bed AB
. ILUNDIS DEPARTMENT OF CORRECTIONS
OFFENDER'S GRIEVANCE | 22.- OS-O | F
wo Offender: . , oe:
‘Bial 14 {Please Print) Smith : 4H. Sarect Ma Krett{ (
* zeent Facility: : Facility where grievance a
issue d: .

JURE OF GRIEVANCE:
* {1 Personal Property OJ Mail Handing (1 Restoration of Good Tins
" @l Staff Conduct - 1 Dietary .  [ Medics! Treatment

OC) Transfer Denial by Facility £€] Other (specs: _

{J Disciplinary Report: { i : on

Date of Report Factty where issued

Note: Protective Gustody Derials may be grieved immediately via the local administration on the > protective cu

amplete: Attach a copy of any portinsnt document (zuch as 3 Disotpiinary Report, Shakedown Record, oto) and sond FRENNA GRIEVANCE OFFICER °

Counselor, unfess.the Issue involves discipiine, is deemed en ememency, or fs subject to direct review by the Administrative Review Board.
Grievance Officar, only if the [ssue Involves discipline at the present facilly or Issue not resolved by Counselor,

Chief Administrative Officer, only if EMERGENCY grievance.

Administrative Revie w Board, only if the issue involves protective custody, involuntary ad ministration of psychotropic drugs, issues from
another facility except medical and personal property issues, pr Issuss not resotved by the Chiof Administrative Officer.

sumary of Gri

 

 

   

iM Check only fis is an EMERGENCY gtlevence dua to a ‘aubstantial sof imminent personal Injury of ethor 9 artous or kreparabie harm to soll,

(3 Check if this is NOT an gmergancy grievance. ;
Stee | _ er ye Eikd 1/6

 

Offenders Signature
{Continue on roverse sido Uf necessary)

 

T Counselor's Response (If appitcable} T

 

Date

Recelved: t l o Send directly ta Grievance Officer [1 Outside Jurisdiction of this factiity. Send to
Administrative Revisw Board, P.O. Box 19277,
Springfield, {L 62794-9277

 

 

 

 

 

 

 

 

 

 

 

 

 

Response:
. i i
Print Counselor's Name . . Counselor's Signature : Date of Response
| EMERGENCY REVIEW |
Date , . . ,
Recolved: _F jah SP Is this determined to be of an emergency nature? L-}-Ves; expedite emorgency grievance
. (J No; an emergency Is not substantiated.
Offender should submit this griavance
. _ Inthe normal manner.
F272. Soe gle £12? 8
Chiat Administrative OMicer's Signature _ ” Date
Distibution: Master File; Offender . Paget ; ’ - * BOG 0048 (1/2018) /

Celeded ret Decale! Sener
Case 3:20-cv-00949-NJR - Document 1 Filed: 09/17/20, Page 35 of 56. ee eal #35 a) b.

"LLINOIS DEPARTMENT OF CORRECTIONS
OFFENDER'S GRIEVANCE crow

Ing Unit:

 

ee Ee eee

 

 

'  bdhes he Wwas done: Cleaning, le pik Q Sheet on the table

 

helteve, ne hos
York Suppasicl ta ale fa tee Surac, Pot what Cally got
mes Lad tere 104s do’ ane. alee.” in Tne office as Q

 

 

a relly 2
dots adh ao Le Staled, “ Ds, Birek, cidalt eccler sthis x. Clans
Kanu, is Liss PEA? Orc 2 tciae?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Distribution: Master File; Offender Page 2 BOC 0945 (1/2018)

Pelatet nn Damned Da
Case 3:20-cv-00949-NJR Document1 Filed 09/17/20 Page 36 of 56 Page ID #36

 

 

Illinois Department of Corrections

Administrative Directive

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Number: Title: Effective:
Sexual Abuse and Harassment Prevention and
04.01.301 intervention Program 6/1/2020
Authorized by:
[Original Authorized Copy on File] Rob Jeffreys
Acting Director
Supersedes: 04.01.301 effective 4/1/2017
Authority: Referenced Policies: Referenced Forms:
725 ILCS 200/1 and 202/10 | 01.12.105, 01.12.120, DOC 0434 - Incident Report
730 ILCS 5/3-2-2 04.01.114, 04.01.115, DOC 0494 — Screening for Potential Sexual Victimization
410 ILCS 70/1a and 70/5 04.03.115 or Sexual Abuse
Title 42 USC Sections DOC 0498 — PREA Retaliation Monitor — Offender
15601-15609 DOC 0499 — PREA Retaliation Monitor — Staff

 

 

 

POLICY

The Department shall have a zero tolerance policy for sexual abuse and sexual harassment and shall establish
and maintain a program for the prevention and intervention of sexual abuse and harassment in correctional
facilities in accordance with the standards established by the Prison Rape Elimination Act of 2003.

PROCEDURE
A. Purpose

The purpose of this directive is to establish internal instructions to staff regarding prevention and
intervention of offender sexual abuse and harassment.

Applicabilit

This directive is applicable to all correctional facilities within the Department.

Facility Reviews

A facility review of this directive shall be conducted at least annually.

Designees

Individuals specified in this directive may delegate stated responsibilities to another person or persons
unless otherwise directed.

Definitions

1. Prison Rape Elimination Act of 2003 (PREA) — legislation requiring agencies to comply with the
national standards approved and promulgated by the Attorney Generali to eliminate sexual abuse
and harassment in confinement settings.

2. Sexual abuse ~ for the purposes of this Directive shall mean sexual abuse of:

a. An offender by another offender, /f the victim does not consent, is coerced into such an
act by overt or implied threats of violence, or is unable to consent or refuse including any
contact between the penis and vulva or the penis and anus, including penetration,
however slight: contact between the mouth and the penis, vulva, or anus; penetration of
the anal or genital opening of another person, however slight, by a hand, finger, object, or
other instrument; and any other intentional touching, either directly or through the
Case 3:20-cv-00949-NJR Document1 Filed 09/17/20 Page 37 of 56 Page ID #37

 

 

 

 

 

IKinois Department of Corrections Page 2 of 12
Administrative Directive
Number: Title: Effective:
04.01.301 Sexual Abuse and Harassment Prevention and Intervention 6/1/2020
Program

 

10

clothing, of the genitalia, anus, groin, breast, inner thigh, or buttocks of another person
excluding contact incidental to a physical altercation.

b. An offender by a staff member, with or without consent of the offender, including:

(1) Contact between the penis and the vulva or penis and the anus, including
penetration, however slight; contact between the mouth and the penis, vulva, or
anus; contact between the mouth and any body part where the staff member has
the intent to abuse, arouse, or gratify sexual desire; penetration of the anal or
genital opening, however slight, by hand, finger, object, or other instrument, that
is unrelated to official duties or where the staff member has the intent to abuse,
arouse, or gratify sexual desire; any other intentional contact, either directly or
through the clothing, of or with the genitalia, anus, groin, breast, inner thigh, or
the buttocks, that is unrelated to official duties or where the staff member has the
intent to abuse, arouse, or gratify sexual desire; any attempt, threat, or request fo
engage in any of the above; or

{2) Any display by staff of his or her uncovered genitalia, buttocks, or breast in the
presence of an offender; and voyeurism as defined as an invasion of an
offender's privacy by staff for reasons unrelated to official duties, such as peering
at an offender who is using a toilet in his or her cell to perform bodily functions;
requiring an offender to expose his or her buttocks, genitals, or breasts; or taking
images of all or part of an offender’s naked body or of an offender performing
bodily functions.

Sexual harassment — for the purpose of this directive, shall mean repeated and unwelcome
sexual advances, request for sexual favors, or verbal comments, gestures, or actions of a
derogatory or offensive sexual nature by an offender directed to another offender; and repeated
verbal cornments or gestures of a sexual nature to an offender by staff, including demeaning
references to gender, sexually suggestive or derogatory comments about body or clothing, or
obscene language or gestures.

Agency PREA Coordinator — the coordinator of the Sexual Abuse and Harassment Prevention
and Intervention Program for the Department.

Facility PREA Compliance Manager — the staff person designated to ensure facility compliance
with the Sexual Abuse and Harassment Prevention and Intervention Program at a facility.

Vulnerable offender — an offender identified by the Chief of Mental Health who may need special
services because he or she has been a victim of sexual abuse in a correctional setting, or who is
potentially vulnerable to sexual abuse in a correctional setting.

Predator — an offender identified by the Chief of Mental Health as having a history of sexually
abusive behavior determined to present a risk to other offenders.

Staff - for the purpose of this directive shall mean any Department employee, contracted
employee, employee of a vendor, or volunteer.

Chain of evidence — accounting for the continuous possession of evidence specimen from the
time of collection until evidence is introduced Into court.

Transgender — for the purpose of this directive means a condition whereby an offender's gender
identity is different from his or her assigned gender at birth.

 
Case 3:20-cv-00949-NJR Document1 Filed 09/17/20 Page 38 of 56 Page ID #38

 

 

 

 

 

 

llinois Department of Corrections Page 3 of 12
Administrative Directive
Number: Title: Effective:
04.01.3041 Sexual Abuse and Harassment Prevention and Intervention 6/1/2020
Program

11. Intersex — congenital disorder in which the development of chromosomal or anatomical sex is
atypical.

12. Sexual Assault Nurse Examiner (SANE) / Sexual Assault Forensic Examiner (SAFE) — a
physician, physician assistant, nurse, or nurse practitioner who has been specially educated and
completed clinical requirements to perform a forensic medical examination.

F. General Provisions

1.

The Sexual Abuse and Harassment Prevention and Intervention Program shall comply with all
standards established by PREA and shail include, at a minimum:

d.

e.

Procedures to prevent sexually abusive and harassing behavior including:

(1) Providing training on the Department's zero tolerance policy for sexual abuse
and sexual harassment to all staff and any contractors or volunteers who have
contact with offenders; and

(2) The screening, classification and education of offenders

Prompt reporting and intervention if abuse or harassment is suspected or occurs,
including medical, psychological, safety and security aspects;

Prompt investigation, disciplinary action and referral for prosecution, where appropriate;
Identification of predators and vulnerable offenders; and

Services available to offenders following sexual abuse or harassment.

The Director shall designate an AgencyPREA Coordinator who shall:

a.

Develop, implement and oversee the Department’s Sexual Abuse and Harassment
Prevention and Intervention Program.

Establish, maintain and review annually a PREA Sexual Abuse and Harassment
Prevention and Intervention Program Manual that provides written direction for staff
concerning the national standards approved and promulgated by the Attorney General
pursuant to the Prison Rape Elimination Act of 2003.

Develop or approve standardized modules for training staff. Training shall include, but
may not be limited to:

(1) The Department's zero tolerance policy;

(2) The Department's Sexual Assault and Harassment Prevention and Intervention
Policy;

(3) An offender's right to be free from sexual abuse and harassment and to be free
from retaliation for reporting sexual abuse and harassment;

(4) Common signs of sexually abusive or harassing behavior;
(5) Common signs of being a victim of sexual abuse or harassment;

(6) Protocol for initial response, including identification and separation of offenders;

 
Case 3:20-cv-00949-NJR Document1 Filed 09/17/20 Page 39 of 56 Page ID #39

 

 

 

 

 

IKinois Department of Corrections Page 4 of 12
Administrative Directive
Number: Title: Effective:
04.01.3041 Sexual Abuse and Harassment Prevention and Intervention 6/1/2020
Program

 

(7) Reporting procedures; and
(8) Preservation of physical evidence of sexual abuse.

d. Ensure each year at least one-third of the Department's facilities undergo a PREA audit
performed by a contracted PREA auditor certified by the Department of Justice.

The Chief of Mental Health shall render a final determination for entry of predater or vulnerable
offender identifiers in Offender 360.

NOTE: Once the initial determination has been made, only the Chief of Mental Health may
change the identifying entry.

The Chief Administrative Officer of each correctional facility shall:
a. Designate a facility PREA Compliance Manager:

1) With sufficient time and authority to coordinate the facility's efforts to comply with the
PREA standards; and

2) Is trained in sexual abuse crisis issues and has the knowledge, skills and abilities for
program implementation and evaluation.

b. Designate a Backup PREA Compliance Manager to assist the PREA Compliance
Manager and ensure a continuum of services in the PREA Compliance Manger’s
absence. Minimum training requirements shall be in accordance with Section [I F.4.a.(2).

c. Identify community agencies, including advocacy and crisis organizations, where reports
can be made or that provide assistance or support services to staff or offenders in the
prevention or intervention of sexual abuse and harassment.

NOTE: Contact information such as mailing addresses shall be provided via offender
handbook, bulletins, etc.

d. Ensure staff and offenders are provided with training on the Department’s Sexual Abuse
and Harassment Prevention and Intervention Program.

The facility PREA Compliance Manager shall:
a. Coordinate the facility's efforts to comply with the PREA Standards.

b. Develop and maintain a program for the evaluation, treatment and counseling of victims
and predators of sexual abuse or harassment.

c. Identify offenders who have post-release needs for treatment and counseling in the
community upon release or discharge and make appropriate referrals for same.

Access to information related to sexual abuse occurring in a correctional setting shall be treated
as confidential and limited to staff directly related to the assessment, treatment, placement or
investigation of the offender to the extent possible while ensuring the safety and security of
offenders and staff. Informed consent shall be required before utilizing information regarding a
sexual victimization that occurred outside of a correctional setting.

 
Case 3:20-cv-00949-NJR Document1 Filed 09/17/20 Page 40 of 56 Page ID #40

 

 

 

 

 

 

 

Illinois Department of Corrections Page 5 of 12
Administrative Directive
Number. Title: Effective:
04.01.301 Sexual Abuse and Harassment Prevention and Intervention 6/1/2020
Program
G. Requirements

The Chief Administrative Officer of each correctional facility shall develop a written procedure to ensure
compliance with the Department's Sexual Abuse and Harassment Intervention and Prevention Program
and to establish response procedures for suspected, alleged or substantiated cases of sexual abuse and
harassment. The procedure shall provide, at a minimum, for each of the following:

1. Screening and assessment to identify predators and vuinerable offenders.

a. Staff shall make a reasonable effort to ensure the screening and assessment is
conducted with consideration of sound confidentiality and sensitivity to the offender.

b. Screening and assessment shall be documented on the Screening for Potential Sexual
Victimization or Sexual Abuse, DOC 0494, or an electronic equivalent and shall occur:

(1) Ordinarily within 72 hours of admission or transfer to any facility:

{a) Staff designated by the Chief Administrative Officer shall screen each
offender for sexually abusive behavior or victimization.

(b) Clinical services staff shall review the pre-sentence report, statement of
facts and other material in the master file for sexually abusive behavior
or victimization. Concerns shall be forwarded to the facility PREA
Compliance Manager.

(c) Mental health professionals shall inquire whether the offender has been
a victim of sexual abuse in the past.

(2) Within 30 days of admission or transfer to the facility. Each offender, including
any offender returned to Reception and Classification as a parole or mandatory
supervised release violator, shall be screened again for sexually abusive
behavior or victimization and potential predator or vulnerable offender
identification based upon any additional, relevant information received by the
facility since the intake screening.

(3) When warranted due to a referral, request, incident of sexual abuse, or receipt of
additional information that bears on the offender's risk of sexual victimization or
abusiveness.

Cc. Any indication of sexually abusive behavior, victimization or potential victimization ina
correctional setting identified at a Reception and Classification Center or at any assigned
facility shall be referred to the facility PREA Compliance Manager.

d. The facility PREA Compliance Manager shall promptly:

(1) Review any referrals to assess whether an offender should be identified as a
predator or vulnerable offender using the DOC 0494 and make recommendations
regarding safety considerations and any treatment or counseling needs.

(a) If it is determined that the offender was previously a victim of sexual
abuse, the facility PREA Compliance Manager shall notify medical and
mental health staff within 14 days of screening.

(b) if it is determined that the offender previously perpetrated sexual abuse,
 

Case 3:20-cv-00949-NJR Document1 Filed 09/17/20 Page 410f56 Page ID #41

 

 

linois Department of Corrections Page 6 of 12
Administrative Directive
Number. Title: Effective:
04.01.301 Sexual Abuse and Harassment Prevention and Intervention 6/1/2020
Program

 

 

 

 

3.

the facility PREA Compliance Manager shall notify mental health staff
within 14 days of screening.

(2) Where appropriate, enter the predator or vulnerable offender identifier in
Offender 360 and refer the offender to the Chief of Mental Health for a final

determination.

The Chief of Mental Health, within two weeks of referral, shall review and make a final
determination regarding any identifying entries. Once the determination has been made,
the identifier cannot be changed unless requested by the Chief Administrative Officer.
This request shall be made to the Chief of Mental Health and only the Chief of Mental
Health may change the identifying entry.

Housing

a.

Prior to housing an offender identified as a predator with another offender, the proposed
housing assignment shall be reviewed and approved by the Chief Administrative Officer
in consultation with the facility PREA Compliance Manager.

An offender identified as vulnerable shall not be housed with an offender identified as a
predator. Prior to housing an offender identified as vulnerable with another offender, the
proposed housing assignment shall be reviewed by the facility PREA Compliance
Manager and approved by the Chief Administrative Officer.

An offender identified as vulnerable shall not be housed in segregation status for the sole
purpose of providing protective custody unless no other means of separation can be
arranged. The placement shail require the approval of the Deputy Director or Agency
PREA Coordinator (no designee) and shall only continue until an alternative means of
separation can be provided, and such placement in segregation status shall not ordinarily
exceed a period of 30 days.

Offender Education

a.

During the admission and orientation process, offenders shall be provided with a
presentation regarding the Department's Sexual Abuse and Harassment Prevention and
Intervention Program including reporting procedures and available services and the zero
tolerance policy. Offenders shall be informed that victims need not name their attacker to
receive medical and mental health services.

The offender handbook shall include an explanation of reporting procedures and
programs and services available to victims or predators of sexual abuse and harassment.

NOTE: The Department shal! provide offender education in formats accessible to alt offenders,
including those who are limited Engligh proficient, deaf, visually impaired, or otherwise disabled,
as well as to offenders who have limited reading skills.

Crisis Intervention

a.

Any offender who alleges to be a victim of sexual.abuse shall be:

(1) Immediately provided protection from the alleged abuser and the incident shail
be investigated.
Case 3:20-cv-00949-NJR Document1 Filed 09/17/20 Page 42 of 56 Page ID #42

 

 

 

Illinois Department of Corrections Page 7 of 12
Administrative Directive
Number: Title: Effective:
04.01.301 Sexual Abuse and Harassment Prevention and Intervention 6/1/2020
Program

 

 

 

 

(2) Referred to health services for examination, treatment and evidence collection in
accordance with Paragraph lI.G.5. The decision to collect evidence shall be
made on a case-by-case basis in accordance with standard investigative
procedures.

(3) Evaluated by mental health services or a crisis intervention team member within
24 hours to assess the need for counseling services.

(4) Offered counseling and supportive services, such as psychological services,
chaplaincy services, correctional counselors, group therapy, etc. and, if possible,
be provided with a victim advocate from a sexual assault crisis center.

Staff responding to any allegation of sexual abuse shall take steps to ensure preservation
of the area in which the alleged abuse occurred, including requesting that the alleged
victim and abuser not take any action that may destroy physical evidence including
changing clothes, bathing, brushing teeth, urinating, defecating, drinking or eating, etc.

NOTE: A member of the security staff shall be promptly notified if the staff responding is
other than security staff.

Any offender who alleges to be a victim of sexual harassment shall be:

(1) Offered protection from the alleged harasser and the incident shall be
investigated.
(2) Offered counseling and supportive services.

NOTE: All response efforts, including efforts to secure advocacy services from a sexual assault
crisis center, shail be documented.

d.

Any verbal report or observance of sexual activity shall be treated as possible sexual
abuse.

Any report or observance of sexual abuse or harassment shall be documented on an
Incident Report, DOC 0434, and reported to the facility PREA Compliance Manager in
accordance with Paragraph 1I.G.6, All reports shall be investigated accordingly.

Reports of sexual abuse or harassment occurring while an offender was housed at a
different facility shal! be reported to the Chief Administrative Officer of the facility where
the incident occurred as soon as possible, but not later than 72 hours after the initial
report was received.

NOTE: Reports of sexual abuse or harassment occurring while an offender was housed
within a different jurisdiction, such as a municipal lockup, county jail, or correctional
center in another state, shall be documented on a DOC 0434 and reported by the Chief
Administrative Officer of the facility that received the allegation to the Chief Administrative
Officer of the agency where the alleged abuse occurred within 72 hours.

The offender's housing needs shall be reviewed to determine appropriate placement. If
the offender is transferred to another facility, the PREA Compliance Manager of the
sending facility shall promptly notify the PREA Compliance Manager of the receiving
facility of the alleged sexual abuse or harassment to ensure the offender receives proper
follow-up services.
Case 3:20-cv-00949-NJR Document1 Filed 09/17/20 Page 43 0f56 Page ID #43.

 

Illinois Department of Corrections Page 8 of 12
Administrative Directive

 

 

Number:

04.01.301

 

Title: Effective:
Sexual Abuse and Harassment Prevention and Intervention 6/1/2020
Program

 

 

 

5.

Medical Treatment for Victims of Sexual Abuse

a.

Offenders shall not be charged a co-payment for medical treatment, including a forensic

medical examination, obtained for alleged sexual abuse. Treatment shall be provided by
a certified Sexual Assault Forensic Examiner (SAFE) or a certified Sexual Assault Nurse
Examiner (SANE) at a local emergency room as determined by the local facility.

The medical examination provided by Department facilities shall include a general
physical examination and for recent sexual abuse shall also include, but not be limited to:

(1) A blood test (RPR serology for Syphilis) - repeat in three months;

(2) Culture smears for seminal fluid, Gonorrhea, Chlamydia and other Sexually
Transmitted Diseases (STD) as appropriate; STD and Gonorrhea and Chlamydia
testing repeat at three weeks;

(3) Hepatitis C antibody test and Hepatitis B surface antigen and antibody blood test,
and repeated at three months and six months, as appropriate; and

An HIV test and counseling shall be offered in accordance with Administrative Directive
04.03.115. The HIV test shall be repeated at three, six and nine months after the initial
test.

NOTE: If concern exists of the possibility of HIV or Hepatitis transmission, the Agency
Medical Director or an infectious disease specialist shall be contacted.

The medical records shall not reflect any conclusions regarding substantiation of sexual
abuse; however, shall identify:

(1) The offender's name and identification number;

(2) A statement by the offender indicating the date and time of the alleged incident;

(3) Type or description of sexual abuse (i.e. oral, anal, vaginal);

(4) | The results of the physical examination, tests and, if applicable, referral to an
outside medical facility for the collection of evidence by use of an evidence

collection kit;

(5) The documentation of the presence or absence of cuts, scratches and bruises
and any trauma; and

(6) Documentation of counseling.

All reports contained in the evidence collection kit shall be completed and distributed
appropriately, when applicable.

Incident Reports

Any alleged sexual abuse or harassment shall be reported through chain of command as an

unusual incident in accordance with Administrative Directive 01.12.105. All staff who observe the
alleged abuse or harassment or to whom the initial report was made shall complete a DOC 0434
and may be required to be interviewed by an investigator or other staff designated by the Chief
Administrative Officer prior to leaving the facility at the end of their shift. A copy of the DOC 0434
shall be forwarded to the facility PREA Compliance Manager.
Case 3:20-cv-00949-NJR Document1 Filed 09/17/20 Page 440f56 Page ID #44

 

 

 

Illinois Department of Corrections Page 9 of 12
Administrative Directive
Number. Title: Effective:
04.01.3041 Sexual Abuse and Harassment Prevention and Intervention 6/1/2020
Program

 

 

 

 

Investigation and Referral for Discipline or Prosecution

All allegations of sexual abuse or harassment shall be investigated by trained
investigators in accordance with Administrative Directive 04 12.120. The initial
investigative report shall be provided to the Chief Administrative Officer within 24 hours of
the onset of the investigation. When notified, the Chief Administrative Officer shall notify
the respective Deputy Director and the Chief of Operations.

NOTE: The Department shall impose no standard higher than a preponderance of the
evidence in determining whether allegations of sexual abuse or sexual harassment are
substantiated.

For reports of sexual abuse, the crime scene shall always be protected and investigators
shall collect and tag evidence from the scene in accordance with established procedures.

Evidence collected shall be submitted to the State Police within ten business days of
receipt.

All investigations shall include a review of:

{1) All direct and circumstantial evidence;

{2) Any physical barriers that may have enabled the abuse or harassment;

(3) The adequacy of staffing levels; and

(4) Technological needs of the facility with respect to the incident.

Alleged victims of sexual abuse shall not be required to submit fo truth verification
examinations such as voice stress analysis or polygraph exam as part of or as a
condition of the investigation.

If an offender is determined to be the possible assailant, he or she shall be placed in
investigatory status, unless to do so may jeopardize the investigation. For any allegation,
the victim shall be protected from the alleged assailant.

Upon conclusion of the investigation:

(4) Disciplinary reports shall be completed, served and processed, where warranted.

(2) The results shall be forwarded to the Chief of Operations who shall report the
incident to the Illinois State Police, where appropriate.

(3) The alleged victim shall be notified, In writing, of the outcome of the investigation.
Investigation findings may be grieved in accordance with 20 Ii! Adm. Code 504
and Administrative Directives 04.01.114 and 04.01.115.

(4) If applicable, the case shall be reviewed with the appropriate State's Attorney for
possible referral for prosecution.

(5) All terminations for violations of agency sexual abuse or sexual harassment
policies, or resignations by staff who would have been terminated if not for their
resignation, shall be reported to law enforcement agencies, unless the activity
was clearly not criminal, and to any relevant licensing bodies.
Case 3:20-cv-00949-NJR Document1 Filed 09/17/20 Page 45 0f56 Page ID #45

 

Illinois Department of Corrections Page 10 of 12
Administrative Directive

 

 

Number:

04.01.301

 

Title: Effective:
Sexual Abuse and Harassment Prevention and Intervention 6/1/2020

Program

 

 

H.

8.

9.

(6) Any contractor or volunteer who engages in sexual abuse shail be prohibited
from contact with offenders and shall be reported to law enforcement agencies,
unless the activity was clearly not criminal, and to relevant licensing bodies.

Incident Reviews

a.

Within 30 days of the conclusion of the investigation, unless the allegation was
determined to be unfounded, a review team, designated by the Chief Administrative
Officer, shall review the case and:

(1) Determine what may have been the motivation for the incident or allegation such
as, but not be limited to, race, ethnicity, gender, gender identity, sexual
orientation, transgenderism, intersex identification, gang affiliation, etc.

(2) Determine if there is a need for changes to policy or procedure; or if factors such
as physical barriers or staffing may have enabled the abuse.

(3) Assess whether monitoring technology should be deployed to supplement staff
supervision.

The review team shall prepare and submit to the Chief Administrative Officer and facility
PREA Compliance Manager a written report of their findings and any recommendations
for improvement. Documentation for any recommendation not implemented shall be
maintained.

Protection Against Retaliation

a.

For a minimum of 90 days following the initial report of sexual abuse or harassment, the
Depariment shall monitor the conduct and treatment of offenders or staff who reported
the sexual abuse and of offenders who were reported to have suffered sexuai abuse to
observe if there are changes that may suggest possible retaliation by offenders or staff.
The Department shail act promptly to remedy any such retaliation.

(1) Offender conduct and treatment shall be documented on the PREA Retaliation
Monitor — Offender, DOC 0498. The review shall include, but not be limited to,
disciplinary reports, housing or program changes and facility transfers, and
include periodic status checks to ensure he or she displays no changes that may
suggest retaliation.

(2) Staff conduct and treatment shall be documented on the PREA Retaliation
Monitor — Staff, DOC 0499. The review shall include, but not be limited to,
negative performance reviews and reassignments.

NOTE: The Department's obligation to monitor for retaliation shall terminate if the
Department determines the allegation is unfounded; however, the Department shall
continue such monitoring beyond the 90 days if the initial monitoring indicated a
continuing need.

If any other individual who cooperates with an investigation expresses a fear of
retaliation, the Department shall take appropriate measures to protect that individual
against retaliation.

Program Evaluation

 
; Case 3:20-cv-00949-NJR Document1 Filed 09/17/20 Page 46 of 56 Page ID #46

 

 

 

 

 

 

 

illinois Department of Corrections Page 11 of 12
Administrative Directive
Number: Title: Effective:
04.01.301 Sexual Abuse and Harassment Prevention and Intervention 6/1/2020
Program
1. The Chief Administrative Officer and facility PREA Compliance Manager at each facility shall
conduct an annual evaluation of the Sexual Abuse and Harassment Prevention and Intervention
Program at their respective facility and submit to the Agency PREA Coordinator a written report of
the findings. The report shall be submitted to the Agency PREA Coordinator no later than May
315 of the year subsequent that of the reporting period and Include, at a minimum:
a. A review of each Incident of sexual abuse or harassment that occurred during the
reporting period;
b. Program and procedural changes implemented based on the recommendations of the
review team,
C. Training needs to ensure future safety and security of offenders and staff or the needs of
victims or predators of sexual abuse and harassment;
d. Arecord of referrals to outside community resources;
e. A record of referrals for post-release services; and
f. Statistical data including:
(1) The number of alleged incidents of sexual abuse.
(2) The number of alleged incidents of sexual harassment.
(3) The number of confirmed incidents of sexual abuse.
(4) The number of confirmed incidents of sexual harassment.
(5) The discipline imposed for sexual abuse or harassment.
(6) The number of referrals for criminal prosecution.
(7) The number of criminal prosecutions filed for sexual abuse, including the current
status.
g. Confirmation of a review of the facility’s Staffing Plan.
2. Upon receipt of the annual reports from each facility, the Agency PREA Coordinator shall assess

the overall effectiveness of the Department's Sexual Abuse and Harassment Prevention and
Intervention Program and submit to the Director a written report that, at a minimum, provides:

a.

b.

Statistical data and corrective action by facility,
Aggregated incident based sexual abuse or harassment data for the Department;
Perceived areas of concern and recommended or implemented improvements;

A comparison of the current year's statistical data and corrective actions with those of
previous reporting periods; and

An assessment of the Department's progress in addressing sexual abuse or harassment
overall.
Case 3:20-cv-00949-NJR Document1 Filed 09/17/20 Page 47 of 56 Page ID #47

 

 

 

 

 

 

Illinois Department of Corrections Page 12 of 12
Administrative Directive
Number: Title: Effective:
04.01.301 Sexual Abuse and Harassment Prevention and Intervention 6/1/2020
Program
3. The annual report shall be made available on the Department's website no later than June 30" of

the year subsequent that of the reporting period. Upon request, the report shall be submitted to
the Department of Justice.

NOTE: The final report shall not contain any personal identifiers. The Department may redact
information on the posted report if said information would present a clear and specific threat to
the safety and security of a facility or the Department.

4. All reports and statistical data shall be retained for a period of no less than 10 years.

 

 
Case 3:20-cv-00949-NJR Document1 Filed 09/17/20 Page 48 of 56 Page ID #48

ILLINOIS DEPARTMENT GF CRRECTIONS
STATEWIDE REQUEST FOR VARIANCE

AD Number 04.01.301 AD Title Sexual Abuse & Harassment Prevention & Intervention Pry

 

 

Provide the Citation of the specific paragraph(s) for which the variance pertains:

11.G.1.b.(1) Ordinarily within 72 hours of admission or transfer to any facility:

(a) Staff designated by the Chief Administrative Officer shall screen each offender for sexually abusive behavior or
victimization.

(b) Clinical services staff shall review the pre-sentence report, statement of facts and other material in the master file for
sexually abusive behavior or victimization. Concems shall be forwarded to the facility PREA Compliance Manager.

(c) Mental health professionals shail inquire whether the offender has been a victim of sexual abuse in the past.

 

 

 

Provide new citation

1.G.1.b.(1) Ordinarily within 24 hours of admission or transfer to any facility, staff designated by the Chief Administrative
Officer shall screen each offender for sexually abusive behavior or victimization.

(2) Ordinarily within 72 hours of admission or transfer to any facility:

(a) Clinical services staff shall review the pre-sentence report, statement of facts and other material in the master file for
sexually abusive behavior or victimization. Concerns shall be forwarded to the facility PREA Compliance Manager.

(b) Mental health professionals shall inquire whether the offender has been a victim of sexual abuse in the past.
[renumber existing list in subsection]

Justification for the request (attach all substantiating information such as an audit finding)

ACA Standard 5-3D-4281-2: Inmates are screened within 24 hours of arrival at the facility for potential vulnerabilities or
tendencies of acting out with sexually aggressive behavior.

 

 

 

 

 

 

 

 

 

 

 

 

Submitted by:
Ryan Nottingham / Agency PREA Coord. Ryan S. Nottingham pasnaieae3is8207 07/20/2020
Print Name/ Title Signature Date
Submit by E-mail
Poll | Directives Revi
Echo Beekman Echo Beekman $32 tozsor21 05008-0500 07/21/2020
Print Name Signature Date

“This variance Is effective upon the date of the Director's signature**

Distribution: Policy and Directives Unit Printed on Recycled Paper COC 0225 (Rev. 1/2020)
Facility
Case 3:20-cv-00949-NJR Document1 Filed 09/17/20 Page 49 of 56 Page ID #49

Review Comments

ILUNOIS DEPARTMENT OF CRRECTIONS

STATEWIDE REQUEST FOR VARIANCE

 

 

 

Recommendation and Approval:

Executive Policy Administrator (if not the requestor)

Jason W. Hall/Chief Compliance Officer
Print Name/ Title

Legal Representative

Approved [_] Denied

Jason W. Hall oarcidorestseonoser 07/21/2020

Signature Date
Approved ([] Denied

Robert L. Fanning peststtrz wascoasee 7/21/2020

 

 

Robert Fanning/Chief Legal
Print Name/ Title Signature Date
Director: Approved ] Denied
Rob Jeffreys Rob Jeffreys  partistruvieizse seer 07/29/2020
Print Name/ Signature Date

 

Distribution: Policy and Directives Unit

Facility

“This variance is effective upon the date of the Director's signature**

Printed on Recycled Paper

DOC 0226 (Rev. 1/2020}
Cage 3:20-cv-00949-NJR Document 1 Filed 09/17/20 Page 50 o0f56 Page ID #50

Clann |
DeCendank K. Pic chs ~ Pec, Beciev. WO. Ib-Ot- oO

On-Sibe Medical Direckor » Bimloesly
Birch, months heLor]e potting me wi
fee refeccal coid Loerford, te aed
pecmission oo «6 the psecectures- EDG
and Coloncscopy- was aware of my
issue of pooping blood, bact- often
extreme - burning Paw im my stomach,
and bbloocl inside my stool.

 

Mlec 2% was aproved by Wexford Loe
these procedures, a referral was
made to Dr. Syot, of the DLH Meckced
Geovp Generel Sucaecy.

(The refercal stedes my need of proc-
educe in not urgent. Releccat AHached)
On November 95, aOI14, T tuas seen ly Ne
Syot, wo his ofGice. fac an assessment.
TL was recommended that TL recave
an EGD aid Colonoscopy. Assessment
Awd Recovnmencdat ion AtLached)

Procedures ;
The were Linatly done, SO
dows latec, on SAMNULacY (4, AOAC. (Report Alla)

S80 because. Ms, Birch, deercect Wig
jUcgevi kt Coudition , LIAS Nok urgent, “LL
Wan meade fo continve enducny dhe
excessive. bleeding, aid ,at wes, over-
Lehelmvyina stomach pow.

 
4)

Casé 3:20-cv-00949-NJR Document1 Filed 09/17/20 Page 51o0f56 Page ID #51

|
Claim a

ate qe yen

Defendant Ki wirch - Pex. Geiev, ME-c1-8e Conk,

'Fee cover @ year rve been Coumrplaswr1vrg
icf extreme Chack, eiah4 Haak) Kr clvi ey Dre}

Cw “Sly ISVQC14, X-Rays were taken +,
see What Was cavsma my pain.

ft

i

On Soly (7, aCI94, A radiologizt repert
Was %senecated saying; cue to oveclying
bowel sas, thee X-FALy WIAD vt cletecmui-
otkve as to tlie. Cause of We pa oun }

and tat a ct scan teoold be helplol

Cae Locthec evaluation. CRepor4 idole)

 

Instead cf gethug me in foc the Cr sean,
bid, ber Ricch, decadeed against ib, and ach

| , Mackea
edealed me an on-site uldro scenct. not urgent

On August al,20i4, an ae@llra soond was con-
ducted on my Kidneys, QReleccal, avid
Hug. 2%, ACI, Report Abbe cleeet)

Afle- the Ullea Sound, TL was seen nomerc-
cop times. Sec worse sick cat » aud by
Ms, Birch, complang of se,out of lo, extre-
Me paiwr i” mig Chack, right flak) Kid ery.

"oa Ma. Riech sald “well ose the cr
Suagested by De. Ayot, to See. rsdnret s

or v4 Ov UN \Ay your Ky ch1es(s.

i, On March 34,20d0C, the CX sean ctuas

ec locmed. CP cedore. Qviel Report Adhe, -
ichea).

+
t
i

 
Cage 3:20-cv-00949-NJR Document1 Filed 09/17/20 Page 52 0f56 Page ID #52

Delendant K.Bicck- Pec Geiew 1/671 - 2c Conk,
lhe CV Scan was aohorizect Woy
IGreta Smi he, not Dr. Biech; Qvec 7
menths, aller the Bly 19,2014, ractiole-
ist repoct, Althoush the repoct by Ue,
“Syot sacct tre cr could be clone per
De. Birch s schEedlalvs.

Even vou, % shill gel 8-10, ont cf 1d,
Para fA wig rraht back flank , although
not as oflen, of prelonaect,

 

 
Cage 3:20-cv-00949-NJR Document1 Filed 09/17/20 Page 53 0f 56 Page ID #53
| ‘
: clam °
0 ele, oar { lJexCocet
,
j

bPBee dee Pelicies Apaled) cL lvexlocet
Coatract with Ld0Ec. , t+ woGs +e

| f, Ct fi "1 tts stefl Jeap tex) €éS ra) é dt. a
lnterig Roles Aeicl Regulaphors of

Joa op ec, facilities

 

~ x. os Lugs { CoIS rte shay solely per polee les
Ctbeiehecl ‘

 

 
Cage 3:20-cv-00949-NJR Document1 Filed 09/17/20 Page 54o0f56 Page ID #54 -
r
claim
Delendants Loe PREA- sexvci assaclk.
Perry Géacg / Geeta “Sor Ha ; Ne. Bicch,

C4, Ramage rt dave (ote, Reols Sellrex Ss,
Conn re Houston, Sacah Robectson , Matdiew

PSualls , “veces Gasseny.

 

These delenclants voert all mlacle
Qconce. cf Swe veolotions Qo se ane
adhecech Le He PREM Aan steatve
Nirechve.

Le one \uetp ec!

T WAS Neer seen by wreate |
healt, or arajene else pee
PREH MrechHye.,

 

 
Cas

Ex.

 

 

jlo.

p 3:20-cv-00949-NJR Document1 Filed 09/17/20 Page 55 o0f56 Page ID #55

Aprerdi x

GS/3118 , occles , CASE Ver 1B- IS0ZB -WTR
Loa ima, C. Kivi Lees,

lau.. btenerandan of law

Band 3.l.s... Polocv’es of Contractk hehoeen
(ex Raeet Cre) cl ~ iD ,O, Cc,

A... ECD ancl Colo jose ogy RelCeccal

Ex JIB... Dee Syots Assessment anes Recomm-
endaken
~ Ex. ily De. Syot Colenostopy anel EGS
repocw+
Ey |... 7-19-19 , Radielesgist Repost
Ex jE... Ora Socact ReLarra\
Ex. Ba Ul4ra Seoacl Repgact
Ex, iG... CT scan P@oceduce ancl Repoc+
Er.d.., Lesat Scrotum Ulca Sound
PREA  exhilid aller statement of Lacds
_ Hlse Consert = te Magisrcade Suege
Alse trol ef Secise
4)

 
Case 3:20-cv-00949-NJR Document1 Filed 09/17/20 Page 56 o0f56 Page ID #56

 

ECEIVE

sen
UNITED STATES DISTRICT COURT SEP 17 2020
SOUTHERN DISTRICT OF ILLINOIS - :
prisoner.esi@ilsd.uscourts.gov :
1 (as .
ELECTRONIC FILING COVER SHEET a ae z

 

Please complete this form and include it when submitting any type of document, letter, or pleading. to
the U.S. District Court for the Southern District of Illinois for review and filing.

SNeoced M.smill As Fy!
Name ID Number

Please answer questions as thoroughly as possible and circle yes or no where indicated.

1. Is this a new civil rights complaint or habeas corpus petition? (Bp No
If this is a habeas case, please circle the related statute: 28 U.S.C. 2241 or 28 U.S.C. 2254
2. Is this an Amended Complaint or an Amended Habeas Petition? Yes ofNo)

If yes, please list case number:

 

If yes, but you do not know the case number, mark here:
3. Should this document be filed in a pending case? Yes orto)

If yes, please list case number:

 

If yes, but you do not know the case number, mark here:

4. Please list the total number of pages being transmitted: xr Ss] wl cauer
(Cone of +00)

5. If multiple documents, please identify each document and the number of pages for each
document. For example: Motion to Proceed In Forma Pauperis, 6 pages; Complaint, 28 pages.

 

 

Name of Document Number of Pages
' SF
[4933 lec SOL t ED Count. back of Gerw, fae)

Borevs Ofer Cepock

 

 

Please note that discovery requests and responses are NOT to be filed; instead they should be
forwarded to the attorney(s) of record. Discovery materials sent to the Court will be returned
unfiled.
